Citation Nr: 0941627	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with bulging disc at L5-S1 with sacroiliitis (claimed 
as low back and right hip condition), to include as secondary 
to service-connected bilateral foot disabilities and 
bilateral anterior compartment syndrome. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to 
September 1996.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied entitlement to the benefit sought. 

A hearing was held before a Decision Review Officer (DRO) in 
September 2005.  In November 2006, the Veteran testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge of the Board. Transcripts of these 
proceedings are on file. 

The Board issued a May 2007 decision/remand that in part 
denied a claim for service connection for a bilateral knee 
disorder, including as secondary to service-connected 
disabilities. The remaining claims were remanded for further 
evidentiary development. 

Through a November 2007 rating decision, the RO increased the 
evaluation for a psychiatric disability diagnosed as bipolar 
disorder from 30 to 100 percent.  This is the maximum 
schedular rating, and hence that increased rating claim is no 
longer on appeal. The remaining claim is as stated above on 
the title page. 


FINDING OF FACT

The Veteran's degenerative disc disease with bulging disc at 
L5-S1 with sacroiliitis was not incurred in service, nor is 
it proximately due to or the result of a service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease with bulging disc at L5-S1 with sacroiliitis, to 
include as secondary to service-connected bilateral foot 
disabilities and bilateral anterior compartment syndrome, are 
not met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from December 2004 and          June 
2007. The January 2005 Statement of the Case (SOC) explained 
the general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, a supplemental March 2006 
notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial VCAA notice correspondence was 
sent prior to issuance of the January 2005 rating decision on 
appeal, and thus met the standard for timely notice. The June 
2007 VCAA notice did not comport with this requirement. 
However, the Veteran has had an opportunity to respond to the 
relevant VCAA notice in advance of the most recent September 
2009 Supplemental SOC (SSOC) readjudicating the claim. There 
is no indication of any further available evidence or 
information to be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and records of VA outpatient treatment. The 
Veteran has also undergone VA examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). The Veteran has provided several lay 
statements in support of the claim.   She has testified 
during a DRO hearing, a Travel Board hearing before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [s]he should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The Veteran's STRs are absent specific mention of any 
symptoms or complaints pertaining to the lower back or hip 
regions. These records denote numerous instances of treatment 
for suspected compartment syndrome and joint pain in the 
lower extremities. A July 1996 separation examination 
reflects that the Veteran was receiving a medical discharge 
due to multiple stress fractures in both legs. 

Service connection has since been granted through prior 
rating decisions for bilateral anterior compartment syndrome, 
and stress fractures of both right and left feet.

The report of a February 1997 VA general examination states 
diagnoses in part of bilateral stress fractures of the feet, 
right and left; compartment pain, probably secondary to 
muscle strain in the lower extremities, itself secondary to 
having to walk with a stress fracture.

In March 2003, the Veteran underwent bilateral anterior 
compartment fasciotomy procedures at a VA medical facility 
for treatment of anterior compartment syndrome. There were no 
apparent complications.

An August 2003 VA orthopedic surgery progress note indicates 
follow-up of the bilateral anterior compartment fasciotomy. 
The Veteran at that time continued to have problems with pain 
in the lower back, right hip, both knees, legs and feet.       
The assessment was status post bilateral anterior compartment 
fasciotomies; anterior knee pain; degenerative arthritis, 
right hip; lumbosacral spondylosis with lumbar disc 
derangement L5-S1; and bilateral sacroiliitis. The 
orthopedist expressed the opinion that the disability and 
diagnoses related to the Veteran's continued lower back, 
right hip, bilateral knee, leg and foot pain were a direct 
result of service-connected injuries. 

On a November 2003 VA orthopedic examination, the VA examiner 
noted that STRs showed in July 1996 pain, swelling and 
weakness of both legs, and a positive bone scan or stress 
fractures of bilateral tibiae. There was no evidence of hip 
or low back complaints while in the service. After leaving 
the service, in 1999 bone scans were negative for shin 
splints. The Veteran was diagnosed with mechanical low back 
pain. On objective examination, the lumbosacral spine had 
increased lordosis, with no swelling, deformity or 
discoloration, and no muscle spasm. Range of motion was near 
normal. Deep palpation of the right sacroiliac joint elicited 
mild discomfort. At the bilateral hips there was no swelling, 
discoloration or deformity. Range of motion was full, with no 
pain, except on full extension of the right hip. 

The diagnosis was status post bilateral anterior compartment 
fasciotomies, and low back pain with CT scan showing 
degenerative disc disease, bulging of L5-S1, and bilateral 
sacroiliitis. As to the etiology of the back symptoms and 
disc disease,     the examiner indicated he did not find any 
evidence of complaints of low back pain or right hip pain 
(which in fact was SI joint pain/sacroiliitis) while in the 
service. The examiner also did not find evidence that low 
back pain, degenerative disc disease, or sacroiliitis were 
secondary to old stress fractures of the feet/shin splints. 
It was noted that a bone scan in 1999 was negative. 

On a July 2007 orthopedic examination, the diagnosis was of 
chondromalacia patella, bilateral; status post tibial and 
pedal stress fractures, bilateral; chronic recurrent 
compartment syndrome, bilateral; and status post anterior 
compartment fasciotomy, bilateral. An x-ray of the lumbar 
spine was within normal limits.       The VA examiner further 
commented that the low back and hips were within normal 
limits and were not affected by the legs. 

Another VA medical opinion was obtained in September 2009 on 
the etiology of the disability claimed. The examining 
physician following a review of the claims file opined that 
the likely etiology of the Veteran's reported degenerative 
disc disease with bulging disc at L5-S1 with sacroiliitis 
(claimed as low back and right hip condition) was age, 
heredity and activity. The examiner further stated that it 
was less likely than not that the claimed low back and hip 
condition was due to or was aggravated by any of the 
Veteran's service-connected disorders. It was explained that 
CT scan of the lumbar spine revealed bilateral iliac side 
sacroiliac region sclerosis, more prominent on the right, 
that might have been compatible with osteitis condensans 
ilii. X-rays of the hips also revealed sclerosis of the hip 
joints. According to the examiner, lower extremity conditions 
would not cause sacroiliac sclerosis or hip joint sclerosis 
conditions. Rather, the most likely etiology of these 
conditions was heredity. Also noted was that contrary to what 
a previous examination report had suggested, there was no 
medical reason or rationale for an arteriogram to resolve 
lower extremity service-connected conditions as it would not 
answer why the Veteran had chronic lower extremity pain.

The Board concludes that the competent and probative evidence 
in this case weighs against a finding of service connection 
for the claimed low back and right hip disorder. Both direct 
and secondary service connection have been noted as theories 
of entitlement. There is sufficiently thorough medical 
evidence to establish that degenerative disc disease and 
sacroiliitis were not incurred during service. Nor are these 
conditions otherwise attributable to already service-
connected disabilities, namely, bilateral stress fractures of 
the feet, and bilateral anterior compartment syndrome. The 
several opinions addressing the etiology of the disability 
claimed have been independently considered on their merits, 
and in view of the underlying basis of each opinion offered. 
For the reasons stated, the most probative opinion evidence 
is unfavorable to the Veteran's claim.

Where there are divergent medical opinions of record, it is 
the province of the Board to weigh these opinions and 
determine which to accept as the most persuasive. See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Schoolman v. West, 12 Vet. 
App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so 
doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans,        
12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In evaluating the probative weight of a medical opinion, VA 
will generally take into account factors such as the 
objective examination of the veteran, the knowledge and skill 
in analyzing the data, including that comprised in medical 
history, and the medical conclusion the physician reaches. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The 
opinion must further be considered as to the clinical data 
used to formulate the opinion, its rationale, or any other 
factors that would give it substance. Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).

Pertaining to the theory of direct service connection, there 
are several medical opinions which address this subject. Each 
opinion must be reviewed in turn. 

The August 2003 VA orthopedic surgeon's statement is that the 
diagnoses of degenerative arthritis right hip, and 
lumbosacral spondylosis, amongst other diagnosed 
disabilities, were a direct result of service-connected 
injuries. The opinion does not identify these service-
connected injuries. It can be interpreted to mean right hip 
and lumbar spine injuries in service. However, no rationale 
is offered for the opinion, which would have been 
particularly helpful given STRs are absent actual hip or back 
injuries. Rather, there is no identified evidentiary basis in 
the record for the conclusion offered. See Miller v. West, 11 
Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record). See also Grover 
v. West,               12 Vet. App. 109, 112 (1999) (a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence). The fact that this orthopedist had performed the 
Veteran's bilateral anterior fasciotomy surgery also does not 
entitle the opinion to greater probative weight. See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993) (VA has declined to adopt a 
"treating physician rule" that additional evidentiary 
weight is presumptively afforded to the opinion of a 
physician who treats the veteran). Consequently, the August 
2003 orthopedist's statement while certainly favorable 
evidence, cannot be deemed dispositive on whether there is a 
causal nexus between the claimed disorder and military 
service. 

There is next the November 2003 VA Compensation and Pension 
examination report which essentially found that low back pain 
with degenerative disc disease, and bilateral sacroiliitis 
were unrelated to service. The VA examiner's opinion cites 
the absence of complaints of low back pain or right hip pain 
during service. Here, there is a contrary opinion to the 
August 2003 orthopedist's statement that is premised upon the 
objective service medical history. See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the medical 
expert's access to the claims file and the thoroughness and 
detail of the opinion). The stated opinion accurately 
reflects that there was no indication of relevant injury or 
symptomatology during service. It is therefore properly 
grounded in applicable case facts.

Following this, the September 2009 VA medical opinion upon 
review of service history concluded that the low back and 
right hip condition did not originate in service, and was 
instead due to age, heredity and activity. The basis of this 
opinion again is focused upon objective treatment history. It 
presumably encompassed the lack of in-service injury to the 
low back or hips. Inasmuch as this and the previous November 
2003 opinion considered actual service treatment history, 
which is entirely negative for a direct precipitating injury, 
the Board is inclined to view them as more favorable than the 
August 2003 orthopedist's statement. Significant also is the 
general absence of a diagnosis of a low back or right hip 
condition for numerous years since service discharge, 
indicating lack of continuity of symptomatology from service, 
and consistent with the absence of a medical nexus to 
service. See 38 C.F.R. § 3.303(b); Clyburn v. West, 12 Vet. 
App. 296, 302 (1999) (holding that medical evidence is 
generally required to demonstrate a relationship between a 
present disability and the "continuity of symptomatology" 
demonstrated, if the condition is not one where a layperson's 
observations would be competent). Accordingly, the most 
probative medical evidence weighs against the Veteran's claim 
on a theory of entitlement of direct causation. The theory of 
a direct relationship between a claimed low back and hip 
disorder, and service does not provide a basis for recovery 
in this instance.


In regard to a theory of secondary service connection, the 
Veteran has further contended that the claimed disability 
developed as the result of her already service-connected 
bilateral anterior compartment syndrome and/or bilateral 
stress fractures of the feet. 

Review of the August 2003 orthopedist's statement indicates a 
stated opinion that lower back and right hip diagnoses were a 
direct result of "service-connected injuries," which could 
be interpreted to be as a result of service-connected 
disabilities. As noted previously, however, without any 
supporting rationale there        is no means to assign 
probative value to this opinion. Even had the physician 
offered a rationale, or otherwise reviewed service and post-
service medical history, there is no specific mention in the 
opinion of bilateral compartment syndrome and/or stress 
fractures as the cause of the disability claimed.  

In comparison, the November 2003 VA examiner found no 
evidence that the claimed disability was secondary to old 
stress fractures of the feet. While this examiner considered 
STRs, his opinion lacks any rationale. Thus, for similar 
reasons as with the prior medical opinion, it cannot alone be 
dispositive.

The July 2007 VA examiner commented that the low back and 
hips were within normal limits and were not affected by the 
legs. Here again, there is no rationale stated. There is also 
contemporaneous evidence from VA outpatient records of 
pathology that did impact the low back and hips.

A comprehensive inquiry into secondary service connection is 
finally provided through the September 2009 VA examination. 
The VA examiner found that it was less likely than not that 
the claimed low back and hip condition was due to or was 
aggravated by any of the Veteran's service-connected 
disorders. In so concluding, the examiner offered a clinical 
rationale. He identified the precise diagnosis of current 
disability as sacroiliac sclerosis or hip joint sclerosis 
conditions, and explained that this could not have been 
caused by service-connected lower extremity disorders. Since 
grounded in actual analysis of the Veteran's medical 
condition, these findings carry probative weight. The medical 
opinion as noted also followed a complete claims file review. 
It further rules out a secondary medical relationship on the 
basis of both initial causation, and aggravation of 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). See also 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996). Hence, the 
September 2009 VA examiner's opinion is deemed most 
probative. A claimed secondary etiological relationship 
between low back and hip disorders, and service-connected 
disability, is therefore not substantiated. The most 
persuasive evidence demonstrates that this is not the case.

Accordingly, service connection has not been established on 
direct or secondary bases of entitlement. Inasmuch as the 
Veteran is a layperson, she cannot provide a competent 
opinion to establish the requisite causal link to service 
and/or service-connected disability, absent consistent 
medical evidence. See Grottveit v. Brown,    5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 
 
For these reasons, the Board is denying the claim for service 
connection for degenerative disc disease with bulging disc at 
L5-S1 with sacroiliitis. The preponderance of the evidence is 
unfavorable on the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for degenerative disc disease with bulging 
disc at L5-S1 with sacroiliitis (claimed as low back and 
right hip condition), to include as secondary to service-
connected bilateral foot disabilities and bilateral anterior 
compartment syndrome, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


